Citation Nr: 9915074	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  91-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of frozen feet prior to January 12, 1998.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of frozen foot, right, from January 12, 1998.  

3.  Entitlement to a rating in excess of 20 percent for 
residuals of frozen foot, left, from January 12, 1998


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946 and from January 1948 to August 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Pittsburgh, 
Pennsylvania, that denied a rating in excess of 10 percent 
for residuals of frozen feet.  The Board denied the claim for 
an increased rating in a decision dated in January 1992.  
Pursuant to the veteran's appeal of that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), the Secretary of VA and the 
veteran, through his representative, filed a joint motion for 
remand, which was granted by the Court.  The Board's January 
1992 decision was vacated and the case was remanded to the 
Board for compliance with the joint motion for remand.  
Essentially, the joint motion for remand called for the 
Board's discussion of the applicability of the provisions of 
38 C.F.R. § 4.40 to the veteran's claim, especially with 
respect to the effect of pain from residuals of frozen feet 
on his overall functioning.  The Board remanded the case to 
the RO in November 1993 for additional development to include 
affording the veteran a special VA vascular or circulatory 
examination to ascertain the residuals of his service-
connected frozen feet and to address the applicability of 
38 C.F.R. § 4.40.  

Pursuant to a change in the criteria for rating the 
disability at issue, now classified as cold injury residuals 
under Diagnostic Code 7122, the residuals of frozen feet were 
assigned separate ratings of 20 percent for each foot, 
effective January 12, 1998, the date of change in the rating 
criteria.  Hence, the issues currently on appeal are as 
stated on page 1. 




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

While this case was at the RO for development pursuant to the 
Board's remand, additional medical evidence was obtained 
indicating that the veteran has significant vascular disease 
affecting the lower extremities, with some evidence tending 
to link it to the service-connected frozen feet, as will be 
discussed later.  Thus, the facts raise a question of whether 
the veteran has vascular disease that should be service 
connected and that could afford a basis for a higher rating.  
While the Board is mindful of the long duration of this 
appeal, including the several years that it was in remand 
status, it is concluded that the case simply must be remanded 
again in fairness to the veteran and to reach a sound 
decision.   

The service medical records show that the veteran was 
hospitalized in February 1950 for a complaint of pain in all 
toes.  He reportedly had had frostbite of the left foot when 
he was 14 and recent trouble with his feet.  He had noticed 
discoloration and aching pain of the toes and coldness of the 
hands and feet.  Over the past two months he had had 
infections of the nail bed of several toes and breakdown of 
the skin of the tips of the toes.  On examination the feet 
had a bluish-red color and a few toes had paronychia, with a 
gangrenous ulcer on the tip of the right great toe.  The 
pulses of the feet were palpable, and there was cyanosis of 
all toes, with no temperature change noted.   In March 1950, 
he was to be transferred to a different ward for treatment of 
peripheral vascular disease.  He underwent a left lumbar 
sympathectomy in March 1950 and a right lumbar sympathectomy 
in April 1950, followed by warming of the feet.  The post-
operative diagnosis was vaso-spasm, severe, lower 
extremities.  On the August 1951 service separation 
examination the relevant findings were normal; however, it 
was reported that the veteran had a history of "frostbite" 
of the feet and had constant pain. 

On a VA examination in November 1954, the veteran complained 
of aching, tingling and numbness of the feet.  The diagnoses 
were moderate residuals of bilateral frozen feet and 
bilateral sympathectomy.  

Subsequently, the veteran sustained lower extremity trauma in 
multiple motor vehicle accidents.  On a VA examination in 
January 1961, he was noted to have been in an automobile 
accident in 1959 followed bilateral leg pain, use of a cane 
favoring the left side, a slight limp, left lower extremity 
atrophy and weakness, left leg shortness, and impaired motion 
and reflexes of the left knee and ankle. 

In October 1972, Melvin L. Mallit, M.D., reported that the 
veteran had pain and coldness of the feet from permanent 
tissue damage and subcutaneous fibroses of the feet due to 
frostbite during service.  Although the feet were reportedly 
cold with absence of hair on the toes, there were good pedal 
pulses.  

The veteran was hospitalized by the VA in August 1983 for an 
equinus deformity of the left foot secondary to calcaneal 
fracture and malunion.  He had a history of open left femoral 
and tibial fractures in 1959 and subsequent left tibial and 
calcaneal fractures from an automobile accident in 1964.  He 
underwent Lambrinutti fusion (triple arthrodesis) of the left 
foot, followed by wound breakdown and non-healing of the 
wound.  

In May 1988, vascular studies of the veteran's lower 
extremities showed valvular insufficiency at both popliteal 
and femoral areas.  

Since then, the veteran has continued to experience lower 
extremity problems.  On a VA examination in October 1990, the 
diagnoses were decreased sensation and range of motion of the 
left foot with X-ray findings of osteoporosis, and a history, 
physical examination and X-ray consistent with a history of 
frostbite.  On a VA examination in February 1991, a history 
of intermittent claudication was noted.  The diagnoses were 
history of frozen feet in 1948 and history of bilateral 
sympathectomy secondary to occlusive vascular disease to 
relieve symptoms of intermittent claudication.  This raises 
the question of whether the veteran had lower extremity 
vascular disease with claudication in service.  

August 1994 VA outpatient clinical records show that the 
veteran had a history of diabetes, peripheral vascular 
disease, left ankle triple arthrodesis, and chronic edema of 
the left leg.  X-rays in October 1994 showed triple 
arthrodesis of the left foot with osteopenic bones and 
osteopenia of the right foot as well.  The lower extremity 
pulses were normal except for an absent right dorsalis pedis 
and absent bilateral popliteal pulses.  

On a VA examination in April 1996, the veteran was described 
as morbidly obese, with long-standing edema of the lower 
extremities.  He had no palpable dorsalis pedis or posterior 
tibial pulses, bilateral pitting ankle edema, and 
hyperpigmentation of the medial pretibial surfaces, 
reportedly due to chronic venous stasis ulceration.  The 
impressions were longstanding, chronic venous stasis 
ulceration of the lower extremities exacerbated by obesity 
and chronic lower extremity arterial disease.  

On a VA veins and arteries examination conducted in September 
1996 by an orthopedic surgeon, the veteran was noted to have 
marked chronic venous stasis changes in the skin over the 
entire left lower leg with open sores.  There were no 
palpable pedal pulses of either foot.  

In November 1997, the veteran was seen by Stanley A. Hirsch, 
M.D., a private vascular specialist, who provided diagnoses 
of status post frostbite of both feet, insulin dependent 
diabetes, status post multiple fractures of both lower 
extremities with multiple surgical procedures, arterial 
insufficiency of both legs and feet, chronic venous 
insufficiency of both legs and feet, and diabetic neuropathy.  
It was noted that multiple plaques of the arteries had been 
detailed by arteriogram.  Dr. Hirsch stated it was well known 
that frostbite caused arterial lesions in distal arteries; he 
believed some of the veteran's significant arterial 
insufficiency was related to his initial injuries in 1949.  
Noting that the veteran had many problems related to his 
multiple fractures, diabetes and smoking, Dr. Hirsch 
nevertheless believed that the initial frostbite injury 
played a significant role in his current situation.  

On a VA foot examination in January 1998, the veteran 
manifested changes of bilateral chronic venous insufficiency, 
with discoloration of the skin with scaling, brown induration 
and ulcers of both lower extremities, consistent with 
venostasis ulceration.  Pulses in the feet could not be 
palpated but the feet were described as having adequate 
arterial perfusion.  There was evidence of a chronic fungal 
infection of the toenails.  The examiner expressed the 
opinion that the veteran's foot pain was only a small 
contributor to his overall disability and that disability was 
due primarily to other (nonservice-connected) factors 
including venostasis disease.  

On a VA cold injury examination in July 1998, which was 
performed by the same examiner as the January 1998 foot 
examination, the veteran was found to have lower extremity 
edema and changes suggesting longstanding chronic venous 
insufficiency.  There were no pulses felt beyond the femorals 
on either side.  The examiner commented that the most 
important reason for the veteran's inability to ambulate and 
overall disability was his overweight condition, with other 
important factors unrelated to frozen feet of degenerative 
joint disease, bilateral severe venous insufficiency, 
diabetes, and residuals of motor vehicle accidents.  As to 
whether foot pain was due to frostbite, the examiner stated 
that the veteran's pain was not typical for frostbite injury 
except for the components that affected the toes.  The 
overall assessment was that the frostbite injury was not the 
primary cause of the severe pain the veteran experienced in 
his feet.  

If, as suggested by Dr. Hirsch, the veteran has lower 
extremity arterial disease that is related to his service-
connected frozen feet, consideration would have to be given 
to applying one of the diagnostic codes that utilizes the 
ankle/brachial index as a rating criterion.  Based on 
information in the claims folder such might afford an 
increased rating.  

Thus, while the record is extensive and includes the reports 
of several examinations conducted over the past few years, it 
does not adequately address certain matters that must be 
considered in rating the service-connected disability.  

Accordingly, the case is again remanded for the following:

1.  The veteran, through his attorney, 
should be afforded the opportunity to 
submit or identify any additional 
evidence in support of his claim.  Any 
evidence identified should be obtained by 
the RO.  

2.  The veteran should be examined by a 
specialist in vascular diseases (not by 
an orthopedic specialist), on a fee basis 
if necessary, to once again ascertain the 
manifestations of his service-connected 
residuals of frozen feet and to determine 
whether any lower extremity vascular 
disease is related to frozen feet or is 
otherwise related to service.  The claims 
folder should be made available to the 
examiner who must be willing to review 
the entire record, including the service 
medical records, and who must note having 
reviewed the file.  It is essential that 
the entire file be reviewed and that sole 
reliance not be placed on the evidence 
reported above, as it is only a summary.  
The veteran should be afforded any 
indicated diagnostic studies, including 
Doppler and X-ray studies, if deemed 
necessary.  The examiner should report 
all negative and positive findings and, 
to the extent possible, state whether 
they are manifestations of residuals of 
frozen feet, of lower extremity venous 
disease, or of lower extremity arterial 
disease.  

Additionally, the examiner must address 
each of the following:

(i) Is it at least as likely as not that 
the veteran's previously diagnosed 
arterial vascular disease of the lower 
extremities (a) had its onset during 
service or (b) was caused or permanently 
worsened by his service-connected frozen 
feet; and (c) if it is concluded that the 
veteran's arterial disease was not caused 
or permanently worsened by his service-
connected frozen feet, the examiner 
should explain why in light of Dr. 
Hirsch's statement that it is well known 
that frostbite causes arterial lesions in 
the distal arteries.

(ii) Is it at least as likely as not that 
the veteran's venous disease of the lower 
extremity (a) had its onset during 
service or (b) was caused or permanently 
worsened by his service-connected frozen 
feet?  

(iii) As to each foot separately, are the 
residuals of the service-connected frozen 
feet manifested by the following (a) 
pain, (b) numbness, (c) cold sensitivity, 
(d) arthralgia, (e) tissue loss, (f) nail 
abnormalities, (g) color changes, (h) 
locally impaired sensation, (i) 
hyperhidrosis, (j) X-ray abnormalities 
such as osteoporosis, subsarticular 
punched out lesions or osteoarthritis.  
In regard to X-ray changes, consideration 
should be given as to whether such are 
due to post-service trauma.  In regard to 
the significance of any X-ray changes to 
bone, the vascular specialist may consult 
with a radiologist and/or orthopedist if 
necessary for an informed opinion.  If 
hyperhidrosis or any of the above listed 
X-ray abnormalities are shown and the 
examiner concludes that they are not 
residuals of frozen feet, the basis for 
that conclusion should be stated.  

3.  The RO must then review the 
examination report to ensure that it 
complies with the Board's requirements.  
If it does not (that is, if any of the 
matters raised by the Board has not been 
addressed), the examiner must amend the 
report.  

4.  The claim should then be 
readjudicated, with specific attention to 
whether there is a basis for including 
either arterial or venous disease of the 
lower extremities as a service-connected 
disability.  The veteran's frozen feet 
should be considered under the rating 
criteria in effect prior to and since 
January 12, 1998, and, if deemed 
warranted, consideration should be given 
to any applicable codes pertaining to 
peripheral vascular disease.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided copies of a supplemental 
statement of the case, with opportunity 
to respond.  The case should then be 
returned to the Board.  

Expeditious handling of this case is necessary.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


